PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gess, Daniel, Neale
Application No. 16/274,092
Filed: 12 Feb 2019
For Multi Positional Attachable Handle with Integrated Backlight Illumination <<Bias>> system
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on November 18, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The petition pursuant to 37 C.F.R. § 1.78(c) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on August 31, 2021 and was dismissed via the mailing of a decision on October 18, 2021 which acknowledged the receipt of 

A renewed petition petition pursuant to 37 C.F.R. § 1.78(c) was filed on October 25, 2021 and dismissed via the mailing of a decision on November 10, 2021.

To date, a corrected ADS which properly identifies the provisional application for which priority is claimed, the petition fee, and an explanation that establishes the entire period of delay in securing the benefit to provisional application number 62/638,061 is unintentional have been received.
The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).